  Case 1:19-cv-05136-BMC Document 8 Filed 11/06/19 Page 1 of 2 PageID #: 43



                                                                       Christopher H. Lowe - Partner

                                                                   420 Lexington Avenue, Suite 1830
                                                                   New York, New York 10170-1830
                                                                                Main: 212.392.4772
                                                                               Direct: 212.764.7171
                                                                                  Fax: 212.444.1030
                                                                              chris@lipskylowe.com

                                                                               www.lipskylowe.com

                                                  November 6, 2019

VIA ECF
The Honorable Brian M. Cogan, U.S.D.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

           Re:     Fischler v. Sixx Nouveauxx Design Services LLC., et al.
                   Case No. 1:19-cv-05136-BMC

Dear Judge Cogan:

    We represent Plaintiff Brian Fischler in the above-referenced website accessibility action
pursuant to Title III of the Americans with Disabilities Act, as well as analogous New York
State and City laws. We write to respectfully request a second adjournment of the Initial
Pretrial Conference, currently scheduled for November 14, 2019 at 10:30a.m.

            Plaintiff filed this action on September 10, 2019 (Dkt 1). As such, his time to
serve the Summons and Complaint pursuant to Fed. R. Civ. P. 4(m) runs on December 9,
2019. The Summons and Complaint was sent out for service via Guaranteed Subpoena
Service Inc. (“Guaranteed Subpoena”) on October 15, 2019. We were advised by
Guaranteed Subpoena on October 31, 2019 that its repeated attempts at service were
unsuccessful due to the fact that the Los Angeles address identified in the Summons is a
gated property, which the process server could not access and repeated calls to gain access
went unanswered. The very next day, November 1, 2019, we prepared a Waiver of Service
request in accordance with Fed. R. Civ. P. 4(d)(1) and sent it to Defendant via USPS and
FedEx. FedEx has confirmed that the package was delivered on November 4, 2019.
Accordingly, Defendant now has until December 4, 2019 to return the executed Waiver.

            Accordingly, we respectfully request an adjournment of the initial pretrial
conference until the week of December 9, 2019, after Defendant’s time to return the Waiver
of Service.

    This is the Second request for an adjournment of the Initial Pretrial Conference. If granted,
the adjournment will not impact any other case deadlines, as no scheduling order has yet been
  Case 1:19-cv-05136-BMC Document 8 Filed 11/06/19 Page 2 of 2 PageID #: 44

                                                         The Honorable Brian M. Cogan, U.S.D.J.
                                                  Fischler v. Sixx Nouveauxx Design Serv., LLC
                                                                  Case No. 1:19-cv-005136-BMC
                                                                              November 6, 2019
                                                                                     Page 2 of 2

entered. Defendant has not yet appeared in the Action, so we were unable to obtain
Defendant’s consent to this request.

   We thank the Court for its time and attention to this matter.



                                               Respectfully submitted,
                                               LIPSKY LOWE LLP


                                               s/ Christopher H. Lowe
                                                  Christopher H. Lowe
